Hunstein, Justice,
dissenting.
This disciplinary action presents two issues for this Court’s resolution: (1) whether a felony conviction in another state should be treated as a felony conviction in this State for purposes of Standard 66 and (2) whether a lawyer is subject to discipline by the Bar for failure to abide by a court order in a matter unrelated to the lawyer’s professional activities under Standard 6.0 et seq. of the American Bar Association’s Standards for Imposing Lawyer Sanctions (1991). On the first issue, I concur with the majority’s holding that Carlson’s felony conviction in Kentucky constitutes a violation of Standard 66. “Conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment.” Id. That language is plain and unambiguous and admits of no exceptions for attorneys who commit crimes in other jurisdictions. It is an attorney’s duty to uphold the law and that duty applies to all laws to which the attorney is subject. Carlson had a duty to obey the laws of the State of Kentucky and it is his knowing failure to obey those laws, rather than the nature of the criminal activity he committed, that reflects now on his fitness to practice law in the State of Georgia.19 I would, however, recognize *341that there may be circumstances where an attorney’s conviction for a criminal offense under Standard 66 may not mandate disbarment because that conviction is mitigated by the nature of the offense or by compelling public policy reasons, circumstances not present in this case.
As to the second issue, I agree with the majority’s implicit rejection of ABA Standard 6.0 as a standard applicable to this case, although I would openly cite the ABA Standard expressly applicable where a lawyer is convicted of a felony offense, ABA Standard 5.11, which provides that disbarment is generally appropriate for “serious” criminal conduct, absent mitigating circumstances.20 The sanction of disbarment for a lawyer convicted of a felony is consistent with longstanding Georgia law that recognizes
[i]f the law is to be respected, the public must be able to respect the individuals who administer it. By failing to swiftly discipline an attorney found guilty of a serious offense, we necessarily impair the public’s confidence in the law and in this Court’s willingness to enforce the law evenhandedly. [Cit.]
(Punctuation omitted.) In the Matter of Stoner, 246 Ga. 581, 582 (1) (272 SE2d 313) (1980).
Although I concur with the result reached by the majority on these two issues, I must respectfully dissent to the majority’s rejection of disbarment as the appropriate disciplinary sanction in this case. The majority reasons that Carlson’s discipline for the commission of a felony should be mitigated by his mental illness and alcoholism. However, it cannot be controverted that Carlson’s mental illness and alcoholism did not impair his ability to support his children, given that the felony of flagrant nonsupport to which Carlson pled *342guilty applies only where a defendant fails to provide support “which he can reasonably provide.” KRS § 530.050. Had alcoholism and mental illness truly affected Carlson’s ability to pay the $43,000 in child support that accrued while he was a member of the bars in Georgia and Illinois, under the plain language of the Kentucky statute Carlson could not have been guilty of the felony to which he knowingly and voluntarily pled guilty. The record thus does not support the inference drawn by the majority that Carlson’s alcoholism and mental problems in any manner mitigated his felonious refusal to support his children21 and accordingly I must disagree that these matters serve as mitigating factors to the disciplinary sanction we impose here for Carlson’s felony conviction.22
The punishment imposed by the majority diminishes the seriousness of Carlson’s offense and the harm he has caused not only to his children and former spouse, but to the public generally. See Garrett v. State, 125 Ga. App. 743, 745-746 (188 SE2d 920) (1972). In recognition of the public’s interest in parents supporting their children, this Court recently passed Bar Rule 1-209, which provides that a Georgia lawyer may be deemed no longer in good standing when he or she wilfully refuses to pay child support obligations.23 This rule was intended to send a message to attorneys licensed to practice law in this State of the great importance placed upon a parent’s obligation to support his or her offspring and that “the best interests of society require [a parent] to fulfill his [and her] moral and legal obligations” to support dependent children. Garrett v. State, supra at 744. The majority’s opinion sends the wrong message to the bench, bar, and public by failing to punish Carlson’s criminal conviction with a penalty appropriate to the seriousness of his misconduct. I *343would consider this case in light of the factors adopted by this Court in In the Matter of Lyles, 266 Ga. 668, 670 (469 SE2d 670) (1996), and because application of those factors reveals that disbarment is the appropriate level of discipline and that the mitigating factors are not sufficient to support a lesser sanction, I would follow the recommendation of the State Bar and disbar Kenneth Raymond Carlson, a convicted felon, for his violation of Standard 66 of Bar Rule 4-102. Accordingly, I must respectfully dissent to the majority’s imposition of a 12-month suspension in this case.24
Decided September 15, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
I am authorized to state that Justice Thompson joins in this dissent.

 Thus, to the extent that the majority intimates otherwise in its statement that “the *341conduct for which Carlson was convicted would subject him to discipline under the laws of this state,” majority opinion, p. 335,1 can concur in judgment only, since Carlson’s conduct was not committed here in Georgia but was committed in a state where it constituted a felony. What is relevant is not the manner in which the conduct would be categorized here in Georgia, but the lawyer’s culpability in committing behavior known to the lawyer to constitute a felony in the state where the criminal activity occurred.


 Standard 5.11 provides that disbarment is generally appropriate when:
(a) a lawyer engages in serious criminal conduct a necessary element of which includes intentional interference with the administration of justice, false swearing, misrepresentation, fraud, extortion, misappropriation, or theft; or the sale, distribution or importation of controlled substances; or the intentional killing of another; or an attempt or conspiracy or solicitation of another to commit any of these offenses; or
(b) a lawyer engages in any other intentional conduct involving dishonesty, fraud, deceit, or misrepresentation that seriously adversely reflects on the lawyer’s fitness to practice.


 Although Justice Hines in his concurrence also references as a mitigating factor the Kentucky court’s order that Carlson should make payments to reactivate his license to practice law in Georgia, I agree with the majority’s implicit rejection of this matter in that the Kentucky court’s order is irrelevant to our determination whether a lawyer convicted of a felony in another state should be allowed to practice law in Georgia. There is no basis in comity or any other public policy that would justify this State allowing a felon convicted in another state to practice law here solely because the other state’s court has not only authorized but encouraged the felon to do so. I would note that the Kentucky court order cannot damage the interests of the State of Kentucky, in that nothing in the record indicates Carlson has a license to practice law in Kentucky.


 Although the majority considers Carlson’s alcoholism and mental illness severe enough to mitigate against disbarment for Carlson’s felony conviction, the majority chooses to ignore the obvious impact of these impairments on Carlson’s ability to practice law in this State.


 Rule 1-209 provides that in the event a court of competent jurisdiction makes a finding, under the procedures of OCGA § 19-6-28.1, that a member has wilfully failed to timely pay a child support obligation and continues such refusal for 30 days after the determination becomes final, the member “shall be deemed not to be in good standing and shall remain in such status until such time as the noncompliance is corrected.”


 Because I would disbar Carlson, I do not address the propriety of conditioning Carlson’s suspension upon his payment of sums due under a Kentucky court order.